Title: From Thomas Jefferson to Henry Alexander Scammell Dearborn, 14 August 1820
From: Jefferson, Thomas
To: Dearborn, Henry Alexander Scammell


Dear Sir
Monticello
Aug. 14. 20.
Capt Bernard Peyton, a commission merchant of Richmond, and particular friend of mine, being now on a tour to the North and East, informed me that  he would have occasion to call on you, and that a letter lodged with you would be sure to get to his hands, on this ground I ask the favor of your care of the within. Capt Peyton served honorably as an officer in the last war, since which he has acted in the commission line, with a prudence, punctuality and fidelity which has procured him the affection and confidence of all who know him, and as far as these can be titles of credence, he merits it from all. any civilities you may be so kind as to render him will be acknoledged by me with thankfulness and with the assurance of my great esteem and respect.Th: Jefferson